Citation Nr: 1616564	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis prior to April 3, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular joint hypertrophy and strain prior to April 3, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain prior to April 3, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for cervical strain.

5.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  Jurisdiction of the appeal was transferred during the course of the appeal to the Atlanta RO due to the Veteran's change of residency and pursuant to his request.  

In March 2012, the Veteran presented testimony relevant to the appeal at a Board hearing held by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the Board hearing is of record.

In December 2013, the Board remanded the issues for further evidentiary development.  This was accomplished, and the claims were readjudicated in a January 2016 supplemental statement of the case.  For this reason, the remand orders have been substantially complied with, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of an earlier effective date has been recently raised by the record in correspondence received April 8, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the initial rating period prior to April 3, 2015, a bilateral foot disability was manifested by marked pronation in both feet, not improved by orthopedic shoes or night splints.  

2.  For the entire initial rating period on appeal, a bilateral foot disability has not manifested symptoms equivalent to loss of use of the feet.

3.  For the initial rating period prior to April 3, 2015, range of motion of the right and left shoulder in flexion was to 100 degrees with objective evidence of painful motion beginning at 100 degrees, and abduction was to 100 degrees with objective evidence of painful motion beginning at 100 degrees. 

4.  For the initial rating period beginning April 3, 2015, right and left shoulder abduction has been limited to 50 degrees.

5.  For the entire rating period on appeal, a cervical spine disability has been manifested by subjective complaints of pain and flare-ups of pain and stiffness; objective findings include range of motion greater than 15 degrees and no evidence of favorable ankylosis of the entire cervical spine.

6.  For the entire rating period on appeal, a lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to April 3, 2015, the criteria for a 50 percent rating, but no higher, for bilateral foot plantar fasciitis with pes planus have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2015).

2.  For the initial rating period beginning April 3, 2015, the criteria for a rating in excess of 50 percent for bilateral foot plantar fasciitis with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DC 5276 (2015).

3.  For the initial rating period prior to April 5, 2015, the criteria for a rating in excess of 10 percent for right shoulder acromioclavicular joint hypertrophy and strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5201 (2015).

4.  For the initial rating period prior to April 5, 2015, the criteria for a rating in excess of 10 percent for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5201 (2015).

5.  For the initial rating period beginning April 5, 2015, the criteria for a 30 percent rating for right shoulder acromioclavicular joint hypertrophy and strain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5201 (2015).

6.  For the initial rating period beginning April 5, 2015, the criteria for a rating in excess of 20 percent for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5201 (2015).

7.  For the entire rating period on appeal, the criteria for an initial rating in excess of 20 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

8.  For the entire rating period on appeal, the criteria for a rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

In a claim arising from a veteran's dissatisfaction with the initial rating assigned pursuant to a grant of service connection, it is essential to review the veteran's complete medical history to ensure that the rating accurately reflects the elements of disability present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2, 4.41; see generally Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must determine whether the veteran's history, from the date of initial application for service connection to the present, illustrates differing levels of severity of symptomatology over distinct time periods warranting different ratings for each distinct "stage."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) ("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 

When evaluating disability of a joint, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  VA must also consider further limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011); 
38 C.F.R. § 4.59.  However, while pain may cause functional loss, pain, by itself, does not constitute further compensable functional loss unless there is evidence of pain of such severity that it affects the normal working movements of the body. Mitchell, 25 Vet. App. at 36.  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Pes Planus with Plantar Fasciitis

In April 2008, the RO granted service connection for bilateral pes planus with bilateral plantar fasciitis and awarded a 30 percent rating effective November 1, 2007.  In January 2016, the rating was increased to 50 percent, effective April 3, 2015.  As such, the Board will consider whether a higher rating in excess of 30 percent is warranted for the rating period prior to April 3, 2015, and whether a rating in excess of 50 percent is warranted thereafter.  

The Veteran's bilateral foot plantar fasciitis and pes planus disability is properly rated by analogy under DC 5276 for ratings for acquired flat foot (pes planus).  Under DC 5276, a 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  

Upon review of all the evidence of record, lay and medical, a 50 percent rating is warranted for the rating period prior to April 3, 2015.  Further, a rating in excess of 50 percent is not warranted for the entire rating period on appeal.

In a September 2007 examination, the Veteran reported having pain in his heels and stated that it was constant.  He also stated that he had pain, swelling, and fatigue with standing and walking.  His functional impairment was noted as only being able to walk short distances and an inability to run.  Upon physical examination of the feet, the examiner indicated that there was moderate tenderness in both feet over the plantar surfaces; however, there was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  The Veteran's gait was normal.  

The examiner noted that there was "severe" pes planus in both feet and the valgus of the feet did not correct with manipulation.  There was also marked pronation in both feet.  The examiner indicated good alignment of both Achilles tendons and no pes cavus, hammertoes, hallux valgus, interdigital neuroma, or hallux rigidus.  The Veteran was noted to require night splints on both feet; however, they did not help relieve his symptoms of pain.  

In an April 2008 statement, the Veteran reported that he had pain in both feet that was constant and interfered with activities of daily living.  He reported numbness in both heels and having to take multiple breaks at work.  During the March 2012 Board hearing, he testified that he wore boots every night for his plantar fasciitis and wore inserts during the day.  He also reported having had injections in both feet, but they did not provide any relief.  

In an April 2015 examination, the examiner confirmed the diagnoses of bilateral plantar fasciitis and pes planus.  The Veteran reported that he had had injections to both feet with no relief.  The pain was noted to be 9 out of 10, with 10 being the most severe.  Occasionally, he reported getting blisters on his feet.  He also reported swelling and pain after walking 100-200 feet.  

Upon physical examination, the Veteran was noted to have pain on use of feet that was accentuated on manipulation.  He did not have swelling or characteristic calluses at the time of examination.  The examiner further indicated that the Veteran had extreme tenderness of the plantar surfaces to both feet, not improved by orthopedic shoes.  He also had decreased longitudinal arch height to both feet.  The functional impact of the bilateral foot disability was noted to include limited walking (up to 200 feet), and an inability to stand for long periods of time or carrying heavy objects.  

In this case, the evidence shows that, prior to April 3, 2015, the September 2007 examiner indicated that the Veteran had marked pronation in both feet, not improved by orthopedic shoes or night splints.  He also had moderate tenderness in both feet over the plantar surfaces.  These symptoms more nearly approximate the 50 percent rating criteria under DC 5276.  For these reasons, and resolving reasonable doubt in the Veteran's favor, a 50 percent rating is warranted for the initial rating period prior to April 3, 2015.

Next, a rating in excess of 50 percent for the entire rating period on appeal is not warranted.  The Veteran has now been awarded the maximum schedular rating under DC 5276 for the entire rating period on appeal.  Moreover, the remaining diagnostic codes addressing foot disabilities (i.e., DCs 5277 to 5284) only allow for maximum ratings of 50 or 30 percent, and the Board may not assign separate ratings under these disabilities, as that would result in pyramiding.  38 C.F.R. § 4.14.  As such, a higher rating under these codes is not permitted.

A higher rating is warranted if there is loss of use of a foot, in which case the feet would be separately rated, and the ratings combined.  See DC 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.  His ability to stand and walk on his feet, although limited by pain, clearly reflects more function than would be served by amputation of his feet.  See 38 C.F.R. § 4.63.  Significantly, he continues in his job as a mechanic, which requires regular standing and walking.

The Board has also considered whether higher ratings are warranted for any rating period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Veteran's symptoms are encompassed in the 50 percent rating criteria under DC 5276 and have been considered as symptoms when considering the severity of the bilateral foot disability.

For these reasons, a 50 percent rating for bilateral plantar fasciitis with pes planus is warranted for the rating period prior to April 3, 2015.  Further, a rating in excess of 50 percent is not warranted for the entire rating period on appeal.  

 

Right and Left Shoulder Disabilities

In April 2008, the RO granted service connection for right and left shoulder disabilities and assigned a 10 percent rating effective November 1, 2007.  In January 2016, the ratings were increased to 20 percent, effective April 3, 2015.  As such, the Board will consider whether higher rating in excess of 10 percent is warranted for the rating period prior to April 3, 2015, and whether a rating in excess of 20 percent is warranted thereafter.  

The right and left shoulder disabilities are currently rated under DC 5020, which provides that synovitis will be rated on limitation of motion of the affected part, "as arthritis, degenerative." DC 5010 governs arthritis due to trauma, substantiated by X-rays findings.  DC 5010 directs the rating specialist to rate in accordance with degenerative arthritis. DC 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  DC 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

The normal range of motion of the shoulder is 0 to 180 degrees of flexion (forward elevation), 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.  Limitation of motion of the arm at the shoulder is rated under DC 5201, which provides for a 20 percent rating when the range of motion of the major and minor arm is limited to shoulder level.  A 30 percent (major) and a 20 percent (minor) ratings are assigned when range of motion of the shoulder is limited midway between the side and shoulder level.  A maximum 40 percent (major) and a 30 percent (minor) rating is assigned when the range of motion of the minor arm is limited to 25 degrees from the side.  

Period Prior to April 3, 2015

In a September 2007 examination, the Veteran reported right shoulder having stiffness, weakness, swelling, and constant pain.  The symptoms were described as aching, sticking, burning, and sharp.  When experiencing right shoulder pain, he stated that he could function with medication.  Functional impairment was noted to include being unable to work for a long period of time.  In regard to the left shoulder, he stated that he had intermittent pain several times a month.  No functional impairment was noted.  

Upon physical examination, both shoulder joints manifested weakness and tenderness.  Range of motion testing of both shoulders was noted to be limited in flexion from 0-100 degrees, with pain occurring at 100 degrees.  Abduction was from 0-100 degrees, with pain at 100 degrees.  External and internal rotation was both at 0-30 degrees, with pain at 30 degrees for both.  After repetitive use of both shoulders, pain was the major functional impact.  There was also fatigue, but weakness, lack of endurance, incoordination, or additional degree limitation.

In a January 2009 treatment record from Dr. G, the Veteran was treated for bilateral shoulder pain.  During the evaluation, he reported pain exacerbated with overhead activities and lifting.  A physical examination revealed flexion of both shoulders to 160 degrees.   External rotation if the right shoulder was to 75 degrees and to 40 degrees in the right shoulder.  Internal rotation was to 10 degrees bilaterally.  There was no swelling, erythema, or warmness.  

In an April 2015 VA examination, the Veteran reported having dull, aching pain in the shoulders.  He reported that he has flare-ups during cold and damp weather.  He also stated that he sometimes lost bilateral grip strength and dropped things.  Range of motion testing of both shoulders revealed flexion from 0-90 degrees, abduction from 0-50 degrees, and external and internal rotation from 0-50 degrees.  The examiner noted that the Veteran was unable to lift things or reach up and unable to perform repetitive use testing due to increased pain.  The examiner indicated that the Veteran did not have ankylosis of either shoulder.  

The examiner also indicated that the Veteran walked into the office in good spirits and without evidence of pain.  According to the examiner, the moment the examination began, the Veteran complained of pain and his facial grimacing was "exaggerated" compared to the pain that should be felt on normal movements.  The examiner stated that it was "very unlikely" that the Veteran could have used his arms to drive to the office in the kind of pain he reported.  According to the examiner, the examination was "very suspicious" and the Veteran's pain was not physiologically reasonable.   

Upon review of all the evidence of record, lay and medical, the Veteran's right and left shoulder disabilities have not manifested symptoms more nearly approximating a rating in excess of 10 percent prior to April 3, 2015. 

The evidence prior to April 3, 2015 does not demonstrate that the Veteran's right or left shoulder were limited to motion at shoulder level as required for a higher rating of 20 percent under DC 5201.  Based on the evidence discussed above, flexion and abduction of the shoulders was limited to, at worst, 100 degrees with pain starting at 100 degrees.  It does not appear that abduction was tested during the January 2009 treatment session from Dr. G.  Such movements are not reflective of motion limited to shoulder level (i.e., shoulder level is to 90 degrees).  As such, a higher rating in excess of 10 percent under DC 5201 is not warranted for either shoulder for the rating period prior to April 3, 2015.

The Board has also considered the application of DC 5200 for disabilities involving ankylosis of the scapulohumeral articulation, DC 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, non-union or flail shoulder, and DC 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, the evidence does not show ankylosis, recurrent dislocation, fibrous union, non union, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving either shoulder joint for the initial rating period prior to April 3, 2015.  

No such findings for the shoulders are shown in the September 2007 examination report or elsewhere in the record.  Therefore, consideration of an initial rating in excess of 10 percent is not warranted under these codes.  Therefore, there are no provisions upon which to assign a rating in excess of 10 percent for the right and left shoulder disabilities for the initial rating period prior to April 3, 2015.


Period Beginning April 3, 2015

As for the rating period beginning April 3, 2015, a 30 percent rating is warranted for the right shoulder disability (major joint).  Further, a rating in excess of 20 percent is not warranted for the left shoulder disability (minor joint). The evidence demonstrates that the Veteran is right handed.  Further, during the April 2015 VA examination, range of motion testing of both shoulders revealed flexion from 0-90 degrees and abduction from 0-50 degrees.  

As noted above, DC 5201 provides that a 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  The April 2015 VA examiner noted that the Veteran's abduction of the right shoulder (major joint) was to 50 degrees.  Because 50 degrees is closer to 45 degrees, which is midway between the side and shoulder level, than it is to 90 degrees, which is shoulder level, the symptomatology more nearly approximates the criteria for a 30 percent rating based on the April 2015 examination findings.

Also, as abduction of the left shoulder (minor joint) was also limited to 50 degrees, a rating of 20 percent is appropriate, which is the Veteran's currently-assigned rating beginning April 3, 2015. For these reasons, a 30 percent rating is warranted for the right shoulder disability beginning April 3, 2015.  Further, a rating in excess of 20 percent for the left shoulder disability is not warranted for the rating period beginning April 3, 2015.  

The Board has also considered the application of DC 5200 for disabilities involving ankylosis of the scapulohumeral articulation, DC 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, non-union or flail shoulder, and DC 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankylosis, recurrent dislocation, fibrous union, non union, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving either shoulder joint for the initial rating period beginning April 3, 2015.  No such findings for the shoulders are shown in the April 2015 VA examination report or elsewhere in the record.  


In reaching the above conclusions for both rating periods on appeal, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the right shoulder joint under 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence demonstrates that the Veteran has movement, albeit painful movement, beyond the range required for higher evaluations under DC 5201. Additionally, while some functional loss and/or functional impairment of the shoulder with less movement than normal and pain on movement was shown during the September 2007 and April 2015 examinations, the evidence does not demonstrate that these symptoms result in increased functional limitation.  

Specifically, the September 2007 examiner indicated that, after repetitive use of both shoulders, pain was the major functional impact.  There was also fatigue, but weakness, lack of endurance, incoordination, or additional degree limitation was not shown.  The April 2015 VA examiner noted that the Veteran was unable to perform repetitive use testing due to increased pain; however, it was also noted that the Veteran's complaints of pain and his facial grimacing were "exaggerated" compared to the pain that should be felt on normal movements.  The examiner stated that it was "very unlikely" that the Veteran could have used his arms to drive to the office in the kind of pain reported by the Veteran.  According to the examiner, the examination was "very suspicious" and the Veteran's pain was not physiologically reasonable.   

As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right or left shoulder disability to warrant a higher rating in excess of 10 percent for the right or left shoulder restrictions under DC 5201 for the appeal period prior to April 3, 2015.  However, resolving reasonable doubt in his favor, a 30 percent rating is warranted for the right shoulder disability beginning April 3, 2015.  Further, a rating in excess of 20 percent for the left shoulder disability is not warranted for the rating period beginning April 3, 2015.  

Cervical Spine 

The Veteran's cervical spine disability has been assigned a 20 percent rating throughout the period on appeal under DC 5237 for cervical strain based on limitation of motion.  In seeking this increase, he has primarily complained of pain and limitation of motion. 

Under DC 5237, the cervical spine disability can either be rated under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher evaluation.  38 C.F.R. § 4.71a, DC 5237.  Under VA regulations, normal range of motion of the cervical spine, or neck, is flexion and extension to 45 degrees each, lateral flexion to 45 degrees in both directions, and rotation to 80 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the cervical spine between 15 and 30 degrees; combined range of motion of the cervical spine less than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

Of note, the Veteran has not been diagnosed with IVDS of the cervical spine; therefore, a higher rating under the IVDS formula is not warranted.  Further, as will be discussed below, the evidence does not establish that his cervical spine disability warranted a rating in excess of 20 percent at any point during the period on appeal.

In a September 2007 examination, the Veteran reported pain, stiffness, tightness, and restricted movement of the neck.  Upon physical examination, the examiner noted that there was no radiation of pain on movement and no muscle spasms.  Range of motion testing showed flexion to 30 degrees with pain at 30 degrees.  After repetitive use, pain was the major functional impact, but there was no weakness, lack of endurance, incoordination, or additional degree of limitation.

During an April 2015 VA examination, the Veteran reported that he had flare-ups associated with his cervical spine disability which were manifested by increased pain and stiffness.  Range of motion testing revealed flexion of the cervical spine limited to 30 degrees, with pain starting at 20 degrees.  The examiner stated that the Veteran did not have radiculopathy, IVDS, and there was no ankylosis of the cervical spine noted.  

The Board has also reviewed VA and private treatment records; however, they do not show range of motion findings to support limitation of motion of the neck with forward flexion of 15 degrees or less or favorable/unfavorable ankylosis of the cervical spine.  As noted above, there were no findings of incapacitating episodes related to IVDS.  Based on the foregoing, the results from range of motion testing reflect the Veteran demonstrated forward flexion beyond 15 degrees.  Accordingly, a higher rating based on limitation of motion is not available.

Next, the General Formula also provides a higher rating may be warranted for favorable ankylosis (defined as a stiffening of the joint) of the entire cervical spine.  However, the evidence does not establish the Veteran experienced ankylosis of the cervical spine at any point during the period on appeal as range of motion was shown.  Therefore, a higher rating based on favorable ankylosis is not warranted. Based on the foregoing, the criteria for a rating in excess of 20 percent under the General Formula have not been met.

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  

Such factors that may additionally limit motion and function were considered and assessed by the examination reports discussed above.  The September 2007 examiner noted that, after repetitive use, pain was the major functional impact, but there was no weakness, lack of endurance, incoordination, or additional degree of limitation.  Pain and reduced range of motion is fully contemplated in the current 20 percent rating.  As such, a higher rating based on pain and functional loss is not warranted.

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) associated with a cervical disability should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  In this case, the Veteran has not been diagnosed with radiculopathy as a result of his cervical spine disability.  The evidence does not establish and he has not asserted that he experienced any additional neurological disabilities as a result of his service-connected spine disability.  Accordingly, a separate rating is not warranted.   

For these reasons, the cervical spine disability does not more nearly approximates the criteria for a rating in excess of 20 percent for the entire rating period on appeal.

Lumbar Spine

As noted in the previous section, disabilities of the spine are rated under the General Rating Formula (for DCs 5235 to 5243, unless 5243 is evaluated under the IVDS Formula).  Ratings under the General Rating are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.

In a September 2007 examination, the Veteran described having stiffness, weakness, and constant pain.  Upon physical examination, there was radiation of pain on movement to both legs, but no muscle spasm.  There was tenderness across the mid-lower lumbar spine. Range of motion testing showed flexion limited to 60 degrees with pain at 60 degrees.  After repetitive use, pain was the major functional impact, but there was no fatigue, weakness, lack of endurance, incoordination, or additional degree limitation.

During the April 2015 VA examination, the Veteran reported that his lumbar spine pain varied from sharp to dull.  He also reported shooting pains down his legs.  He denied flare-ups associated with the lumbar spine disability.  Range of motion testing showed flexion of the lumbar spine to 45 degrees, with pain at 45 degrees.  He stated that he was unable to perform repetitive use testing due to increased pain.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  

The Board has also reviewed VA and private treatment records; however, they do not show range of motion findings to support limitation of motion of the back with forward flexion of 30 degrees or less or favorable/unfavorable ankylosis of the spine.  There were no findings of incapacitating episodes related to intervertebral disc syndrome.

After a review of all the evidence, both lay and medical, a rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire increased rating period on appeal. 

Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the examiners.  The examinations of record reflect, at worst, flexion to 45 degrees.  None of the evidence shows forward flexion of the lumbar spine to 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent rating.  For these reasons, a higher rating is not warranted.

Further, the evidence of record, both lay and medical, does not demonstrate that the Veteran has IVDS; as such, a higher rating under the IVDS Formula is not warranted.  Further, the RO granted a separate rating for bilateral lower extremity radiculopathy in January 2016.  The Veteran has not filed a notice of disagreement with that rating decision.  Accordingly, those issues are not currently before the Board for consideration. For these reasons, a rating in excess of 20 percent for a lumbar spine disability is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, his bilateral foot disability symptoms, including marked pronation in both feet, not improved by orthopedic shoes or night splints and moderate tenderness in both feet over the plantar surfaces are specifically contemplated under a 50 percent evaluation under DC 5276.  

The Veteran's right and left shoulder disabilities are manifested by pain and some limitation of motion.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for limitation of the shoulder (DC 5201) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability. 38 C.F.R. §§ 4.40, 4.45, 4.59.

The symptomatology and impairments caused by the Veteran's cervical and lumbar spine disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The General Rating Formula specifically provides for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by range of motion greater than 15 degrees and no evidence of favorable ankylosis of the entire cervical spine.  The Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  The Veteran has also been granted separate ratings for his bilateral lower extremity radiculopathy.  

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  

Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, the Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran is employed as an aircraft mechanic.  See March 2012 Board Hearing Transcript at pg. 7; see also April 2015 VA psychiatric examination report.  He has also not asserted that he is unable to maintain substantial gainful employment as due to his service-connected disabilities.  Therefore, a claim for a TDIU has not been reasonably raised by the record.

VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's initial rating claims arise from his disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The service treatment and personnel records, VA and private treatment records, and the Veteran's statements, to include a transcript of the March 2012 Board hearing, have been associated with the claims file.  He was also afforded examinations in September 2007 and April 2015 to address the nature, severity, and etiology of his claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As set forth above, the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disorders on his occupational and daily activities.  

Further, the Veteran has not questioned the adequacy of the examinations for rating purposes, and there are no assertions of worsening since the last examination was conducted.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 


ORDER

For the initial rating period prior to April 3, 2015, a 50 percent rating, but no higher, for bilateral pes planus with bilateral plantar fasciitis is granted.

For the initial rating period beginning April 3, 2015, a 50 percent rating for bilateral pes planus with bilateral plantar fasciitis is denied.

For the initial rating period prior to April 5, 2015, a rating in excess of 10 percent for right shoulder acromioclavicular joint hypertrophy and strain is denied.

For the initial rating period prior to April 5, 2015, a rating in excess of 10 percent for left shoulder strain is denied.

For the initial rating period beginning April 5, 2015, a 30 percent rating, but no higher, for right shoulder acromioclavicular joint hypertrophy and strain is granted.

For the initial rating period beginning April 5, 2015, a rating in excess of 20 percent for left shoulder strain is denied. 

An initial rating in excess of 20 percent for cervical strain is denied.

An initial rating in excess of 20 percent for lumbar strain is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


